PER CURIAM.
Appellant, subpoenaed as a witness in a judicial proceeding, refused to testify, as a result of which the court found appellant to be in direct criminal contempt of the court.
There was no error in holding appellant in contempt of court, as his refusal to testify was without legal justification. There is a technical error in the judgment in that it fails to include a recital of those facts upon which the adjudication of guilt is based, as required by Rule 3.830 RCrP. See, Miller v. State, 305 So.2d 826 (Fla.App. 4th 1975).
The record also discloses a discrepancy between the circuit court minutes which reflect a sentence “at hard labor,” and the sentence orally pronounced in court which properly omitted any reference to hard labor. See, McDonald v. State, 321 So.2d 453 (Fla.App. 4th 1975); Miller v. State, supra.
The judgment is reversed and the cause remanded for the purpose of (1) entering a corrected judgment meeting the requirements of Rule 3.830 RCrP., and (2) correcting the circuit court minutes.
REVERSED and REMANDED.
WALDEN, C. J., and OWEN and MA-GER, JJ., concur.